                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 1 of 21 Page ID #:1



                                                                                     1 ATKINSON, ANDELSON, LOYA, RUUD & ROMO
                                                                                       A Professional Law Corporation
                                                                                     2 Nate J. Kowalski          State Bar No. 181136
                                                                                          NKowalski@aalrr.com
                                                                                     3 Amber S. Healy            State Bar Number 232730
                                                                                          AHealy@aalrr.com
                                                                                     4 Michael J. Morphew        State Bar No. 304463
                                                                                          MMorphew@aalrr.com
                                                                                     5 Lauren S. Gafa            State Bar No. 316896
                                                                                          LGafa@aalrr.com
                                                                                     6 12800 Center Court Drive South, Suite 300
                                                                                       Cerritos, California 90703-9364
                                                                                     7 Telephone: (562) 653-3200
                                                                                       Fax: (562) 653-3333
                                                                                     8
                                                                                       Attorneys for Defendant, The Kroger Co.
                                                                                     9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10                         UNITED STATES DISTRICT COURT
                                                                                    11                        CENTRAL DISTRICT OF CALIFORNIA
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12                                    SOUTHERN DIVISION
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 OMAR ROSALES on behalf of                   Case No.
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                       himself, all others similarly situated,
                                                                                    14 and on behalf of the general public,        Removed from Orange Cnty. Supr. Ct.,
                                                                                                                                   Case No. 30-2021-01191329-CU-OE-CXC
                                                                                    15                      Plaintiffs,
                                                                                                                                   DEFENDANT THE KROGER CO.’S
                                                                                    16 v.
                                                                                                                                   NOTICE OF REMOVAL OF CIVIL
                                                                                    17 THE KROGER CO.; and DOES 1-100,             ACTION TO FEDERAL COURT
                                                                                                                                   UNDER 28 U.S.C. §§ 1332(d), 1441,
                                                                                    18                      Defendants.
                                                                                                                                   1446, AND 1453
                                                                                    19
                                                                                    20                                             Complaint Filed: March 24, 2021
                                                                                                                                   Removal Date: April 28, 2021
                                                                                    21
                                                                                    22
                                                                                    23         TO THE CLERK OF THE ABOVE–ENTITLED COURT, PLAINTIFF,
                                                                                    24 AND PLAINTIFF'S COUNSEL OF RECORD:
                                                                                    25         Pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446, and 1453, and all other
                                                                                    26 applicable bases for removal, Defendant The Kroger Co. (“Kroger”) hereby removes
                                                                                    27 the action entitled Omar Rosales, on behalf of himself, all others similarly situated,
                                                                                    28 and on behalf of the general public v. The Kroger Co., et al., pending in the
                                        010574.00027
                                        32377756.2                                                DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                        OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 2 of 21 Page ID #:2



                                                                                     1 Superior Court of the State of California for the County of Orange, Case No. 30-
                                                                                     2 2021-01191329-CU-OE-CXC, to the United States District Court, Central District
                                                                                     3 of California, Southern Division.
                                                                                     4         Removal is based on the Class Action Fairness Act (‘CAFA”). This Court has
                                                                                     5 original subject matter jurisdiction over Plaintiff’s lawsuit under 28 U.S.C. sections
                                                                                     6 1332(d), 1441, 1453 and 1446, because minimal diversity exists and the amount in
                                                                                     7 controversy exceeds $5,000,000. Accordingly, removal is proper based on the
                                                                                     8 following grounds:
                                                                                     9 I.      STATEMENT OF JURISDICTION UNDER CAFA
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10         1.     On February 18, 2005, CAFA was enacted. CAFA grants federal
                                                                                    11 district courts original jurisdiction over civil class action lawsuits filed under federal
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 or state law in which any member of a class of plaintiffs is a citizen of a state
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 different from any defendant, and where the matter in controversy exceeds
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 $5,000,000, exclusive of interest and costs.
                                                                                    15         2.     This Court has jurisdiction over this case under CAFA, 28 U.S.C.
                                                                                    16 section 1332(d), and this case may be removed pursuant to the provisions of 28
                                                                                    17 U.S.C. section 1441(a), in that it is a civil class action wherein: (i) the proposed
                                                                                    18 class contains at least 100 members; (ii) the defendants are not states, state officials,
                                                                                    19 or other governmental entities; (iii) the total amount in controversy for all class
                                                                                    20 members exceeds $5,000,000; and, (iv) there is diversity between at least one class
                                                                                    21 member and one defendant.
                                                                                    22         3.     CAFA’s minimal diversity requirement is satisfied when (i) at least one
                                                                                    23 plaintiff is a citizen of a state in which none of the defendants are citizens; (ii) at
                                                                                    24 least one plaintiff is a citizen of a foreign state and one defendant is a U.S. citizen;
                                                                                    25 or (iii) at least one plaintiff is a U.S. citizen and one defendant is a citizen of a
                                                                                    26 foreign state. (28 U.S.C. § 1332(d).)
                                                                                    27         4.     As set forth below, this case meets all of CAFA’s requirements for
                                                                                    28 removal and is timely and properly removed by the filing of this Notice.
                                        010574.00027
                                                                                                                              -2-
                                        32377756.2                                              DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                          OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 3 of 21 Page ID #:3



                                                                                     1 II.    PLEADINGS, PROCESS, AND ORDERS
                                                                                     2        5.     On March 24, 2021, Plaintiff Omar Rosales (“Plaintiff”), a former
                                                                                     3 Kroger employee, filed a Class Action Complaint for Damages (“Class Action
                                                                                     4 Complaint”) in the Superior Court of the State of California, County of Orange,
                                                                                     5 captioned Omar Rosales, on behalf of himself, all others similarly situated, and on
                                                                                     6 behalf of the general public v. The Kroger Co., et al., Case No. 30-2021-01191329-
                                                                                     7 CU-OE-CXC. (Declaration of Amber S. Healy (“Decl. Healy”), ¶ 2.) A true and
                                                                                     8 correct copy of Plaintiff’s Class Action Complaint is attached hereto as Exhibit A.
                                                                                     9 A true and correct copy of the Summons is attached here to as Exhibit B. A true
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 and correct copy of the Civil Case Cover Sheet is attached hereto as Exhibit C.
                                                                                    11        6.     On March 29, 2021, Plaintiff served the Summons and Class Action
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 Complaint on Kroger’s Agent for Service of Process. A true and correct copy of
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 Plaintiff’s Proof of Service of the Summons and Class Action Complaint is attached
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 hereto as Exhibit D.
                                                                                    15        7.     In accordance with the requirements of 28 U.S.C. § 1446(a), true and
                                                                                    16 correct copies of all processes, pleadings, and orders, served on or filed by Kroger in
                                                                                    17 the Superior Court of the State of California, County of Orange are attached hereto
                                                                                    18 as Exhibits A-D (Class Action Complaint; the Summons; Civil Case Cover Sheet;
                                                                                    19 and Proof of Service, respectively). To Kroger’s knowledge, no other documents
                                                                                    20 have been filed or served upon it.
                                                                                    21        8.     Plaintiff’s Class Action Complaint alleges seven causes of action as
                                                                                    22 follows:
                                                                                    23               (1)   Failure to Pay All Straight Time Wages;
                                                                                    24               (2)   Failure to Pay All Overtime Wages;
                                                                                    25               (3)   Failure to Provide Meal Periods (Lab. Code §§ 226.7, 512, IWC
                                                                                    26                     Wage Order No. 1-2001(11); Cal. Code Regs., tit. 8 § 11010);
                                                                                    27               (4)   Failure to Authorize and Permit Rest Periods (Lab. Code
                                                                                    28                   §§ 226.7, 512, IWC Wage Order No. 1-2001(12); Cal. Code
                                        010574.00027
                                                                                                                           -3-
                                        32377756.2                                                 DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                         OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 4 of 21 Page ID #:4



                                                                                     1                      Regs., tit. 8 § 11010);
                                                                                     2               (5)    Knowing and Intentional Failure to Comply with Itemized
                                                                                     3                      Employee Wage Statement Provisions (Lab. Code §§ 226, 1174,
                                                                                     4                      1175);
                                                                                     5               (6)    Failure to Pay All Wages Due at the Time of Termination of
                                                                                     6                      Employment (Lab. Code §§ 201-2013); and
                                                                                     7               (7)    Violation of Unfair Competition Law (Bus. & Prof. Code
                                                                                     8                      § 17200, et seq.).
                                                                                     9         9.    In the Class Action Complaint, Plaintiff seeks to represent a proposed
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 class of: “All California who are employed or have been employed by Defendant in
                                                                                    11 the State of California at the La Habra Bakery as nonexempt, hourly employees
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 called ‘associates’ during the period of the relevant statute of limitations.” (Class
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 Action Complaint ¶ 21.)         Plaintiff also seeks to represent thirteen distinct
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 sub-classes. (Id.)
                                                                                    15         10.   Based on the class definition, Kroger initiated an investigation to
                                                                                    16 determine whether the Complaint may put in controversy an amount in excess of
                                                                                    17 $5,000,000 as to provide a basis for removal. (Decl. Healy, ¶ 5.)
                                                                                    18         11.   Pursuant to 28 U.S.C. § 1446(d), a removal notice, together with a copy
                                                                                    19 of the instant Notice of Removal, shall be filed with the clerk of the Superior Court
                                                                                    20 of the State of California in and for the County of Orange, and shall be served on
                                                                                    21 Plaintiff.
                                                                                    22         12.   Pursuant to 28 U.S.C. § 1446(d), written notice of removal and copy of
                                                                                    23 this Notice of Removal will be filed with the Clerk of the Superior Court of the State
                                                                                    24 of California, County of Orange and served on Plaintiff’s counsel of record.
                                                                                    25         13.   No previous application has been made for the relief requested herein.
                                                                                    26         14.   In the event any question arises as to the propriety of removal of this
                                                                                    27 action, Kroger requests the Court issue an Order to Show Cause so Kroger may have
                                                                                    28 an opportunity to present briefing supporting its position that this case is removable.
                                        010574.00027
                                                                                                                               -4-
                                        32377756.2                                              DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                           OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 5 of 21 Page ID #:5



                                                                                     1         15.   Removal to this Court is proper pursuant to 28 U.S.C. §§ 1441 and
                                                                                     2 1446 because the State Court action is currently pending in this Judicial District.
                                                                                     3 III.    NOTICE OF REMOVAL IS TIMELY
                                                                                     4         16.   A notice of removal may be filed within thirty (30) days after service of
                                                                                     5 the Complaint. 28 U.S.C. § l446(b).
                                                                                     6         17.   On March 29, 2021, Plaintiff served Kroger Co. with the Summons and
                                                                                     7 Class Action Complaint through its registered agent for service of process. (Exhibit
                                                                                     8 D, Plaintiff’s Proof of Service.) This Notice of Removal is filed with this Court
                                                                                     9 within 30 days after service of the Class Action Complaint under Federal Rule of
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 Civil Procedure, Rule 6. This Notice of Removal is therefore timely under 28
                                                                                    11 U.S.C. § 1446(b).
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 IV.     GROUNDS FOR REMOVAL
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13         A.    Removal Under the Class Action Fairness Act
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14         18.   This is a civil action over which the Court has original jurisdiction
                                                                                    15 under 28 U.S.C. § 1332(d), and one that may be removed to this Court by Kroger
                                                                                    16 pursuant to 28 U.S.C. §§ 1441(b) and 1446.
                                                                                    17         19.   Under CAFA, a removing defendant need not submit any evidence of
                                                                                    18 facts establishing jurisdiction in its notice of removal.       (Dart Cherokee Basin
                                                                                    19 Operating Co. v. Owens, 574 U.S. 81, 84 (2014) (“Dart Cherokee”.) Rather, a
                                                                                    20 notice of removal “need include only a plausible allegation” that the jurisdictional
                                                                                    21 facts exist. (Id. at 89.) Evidence is required “only when the plaintiff contests, or the
                                                                                    22 court questions, the defendant’s allegation.” (Id. (emphasis added).)
                                                                                    23         20.   In Dart Cherokee, the U.S. Supreme Court held “no antiremoval
                                                                                    24 presumption attends cases invoking CAFA, which Congress enacted to facilitate
                                                                                    25 adjudication of certain class actions in federal court,” adding that CAFA’s
                                                                                    26 “provisions should be read broadly, with a strong preference that interstate class
                                                                                    27 actions should be heard in a federal court if properly removed by any defendant.”
                                                                                    28 (Id. (emphasis added) (citations omitted).) Following Dart Cherokee, the Ninth
                                        010574.00027
                                                                                                                             -5-
                                        32377756.2                                              DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                         OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 6 of 21 Page ID #:6



                                                                                     1 Circuit has directed the district courts to “interpret CAFA’s provisions under section
                                                                                     2 1332 broadly in favor of removal . . . .” (Jordan v. Nationstar Mortg. LLC, 781 F.3d
                                                                                     3 1178, 1184 (9th Cir. 2015) (emphasis added); See Ibarra v. Manheim Invs., Inc., 775
                                                                                     4 F.3d 1193, 1197 (9th Cir. 2015) (“Congress intended CAFA to be interpreted
                                                                                     5 expansively.”); see also Bridewell-Sledge v. Blue Cross of Cal., 798 F.3d 923, 929
                                                                                     6 (9th Cir. 2015) (finding, in light of Dart Cherokee, the district court erred “in its
                                                                                     7 remand orders by applying a ‘strong presumption against removal jurisdiction’”);
                                                                                     8 Moppin v. Los Robles Reg’l Med. Ctr., No. 15-cv-1551 JGB (DTBx), 2015 WL
                                                                                     9 5618872 at *2 (C.D. Cal. Sept. 24, 2015) (“[N]o presumption against removal exists
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 in cases invoking CAFA, which Congress enacted to facilitate adjudication of
                                                                                    11 certain class actions in federal court.”).)
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12               1.     Purported Class Action Under State Law
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13         21.   For an action to fall within CAFA, it must be brought under Federal
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 Rule of Procedure governing class actions or a similar state statute or rule.
                                                                                    15 (28 U.S.C. § 1332(d)(1)(B); Hawaii ex rel. Louie v. HSBC Bank Nevada, N.A., 761
                                                                                    16 F.3d 1027, 1039 (9th Cir. 2014); College of Dental Surgeons of Puerto Rico v.
                                                                                    17 Connecticut General Life Ins. Co., 585 F.3d 33, 40-41 (1st Cir. 2009).)
                                                                                    18         22.   Plaintiff styled this action as a class action, as Plaintiff brought this
                                                                                    19 action “on behalf of himself and all others similarly situated as a class action
                                                                                    20 pursuant to section 382 of the California Code of Civil Procedure.” (Exhibit A,
                                                                                    21 Class Action Complaint, ¶ 21.) California Code of Civil Procedure section 382 is a
                                                                                    22 state statute authorizing an action to be brought by one or more representative
                                                                                    23 persons as a class action. Plaintiff’s action therefore constitutes a class action for
                                                                                    24 purposes of CAFA.
                                                                                    25         23.   On the basis of its own investigation, Defendant determined that based
                                                                                    26 on the proposed class and thirteen subclass definitions in Plaintiff’s Class Action
                                                                                    27 Complaint, the putative class in this case exceeds one–hundred (100) members
                                                                                    28 during the period beginning on the date four (4) years prior to the filing of the Class
                                        010574.00027
                                                                                                                               -6-
                                        32377756.2                                               DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                          OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 7 of 21 Page ID #:7



                                                                                     1 Action Complaint through to the time of filing of this Notice of Removal.
                                                                                     2 (Declaration of Teresa Gonzalez (“Gonzalez Decl.”), ¶ 5.)
                                                                                     3               2.    CAFA’s Minimal Diversity of Citizenship Exists
                                                                                     4        24.    CAFA requires minimum diversity of citizenship, pursuant to 28
                                                                                     5 U.S.C. section 1332(d)(2):
                                                                                     6               The district courts shall have original jurisdiction of any
                                                                                                     civil action in which the matter in controversy exceeds the
                                                                                     7               sum or value of $5,000,000, exclusive of interest and
                                                                                                     costs, and is a class action in which –
                                                                                     8
                                                                                                     (A) any member of a class of plaintiffs is a citizen of a
                                                                                     9               State different from any defendant.
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10        25.    Plaintiff’s Class Action Complaint alleges Plaintiff is a resident of
                                                                                    11 California.    (Exhibit A, Class Action Complaint, ¶ 13.)      Kroger’s employment
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 records establish that Plaintiff, a former employee, was a resident of California
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 throughout his employment and until his termination. At all times during his
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 employment with Kroger, Plaintiff worked for Kroger in the City of La Habra,
                                                                                    15 County of Orange. (Gonzalez Decl., ¶ 6.)
                                                                                    16        26.    Although no evidence of domicile is required at the notice of removal
                                                                                    17 stage, “[p]roof of residence in a state is usually thought prima facie evidence of
                                                                                    18 domicile.” (Bradley Min. Co. v. Boice, 194 F.2d 80, 84 (9th Cir. 1951); Dart
                                                                                    19 Cherokee, 574 U.S. at 89; See Anderson v. Watt, 138 U.S. 694, 706 (1891) (“The
                                                                                    20 place where a person lives is taken to be his domicile until facts adduced establish
                                                                                    21 the contrary . . . .”); See also Barbosa v. Transp. Drivers, Inc., No. 15-cv-1834-
                                                                                    22 DMG (DTBx), 2015 WL 9272828 at *2 (C.D. Cal. Dec. 18, 2015) (“[A] person’s
                                                                                    23 residence is prima facie evidence of his or her place of domicile for purposes of
                                                                                    24 diversity jurisdiction . . . .” (citation omitted).). Furthermore, “a party with the
                                                                                    25 burden of proving citizenship may rely on the presumption of continuing domicile,
                                                                                    26 which provides that, once established, a person’s state of domicile continues unless
                                                                                    27 rebutted with sufficient evidence of change.” (Mondragon v. Capital One Auto Fin.,
                                                                                    28 736 F.3d 880, 885 (9th Cir. 2013).)
                                        010574.00027
                                                                                                                         -7-
                                        32377756.2                                                  DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                          OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 8 of 21 Page ID #:8



                                                                                     1         27.   Defendant therefore alleges Plaintiff is now at the time of this removal,
                                                                                     2 and was at the institution of this civil action, domiciled in California. Accordingly,
                                                                                     3 Plaintiff is now at the time of this removal, and was at the institution of this civil
                                                                                     4 action, a citizen of California for purposes of determining diversity. (See 28 U.S.C.
                                                                                     5 § 1332(a)(1) (an individual is a citizen of the state in which she is domiciled).)
                                                                                     6         28.   For purposes of diversity, a corporation is a citizen of both the State in
                                                                                     7 which it is incorporated and the State that constitutes the corporation’s “principal
                                                                                     8 place of business.” (28 U.S.C. § 1332(c)(1).)        The “phrase ‘principal place of
                                                                                     9 business’ in 28 U.S.C. §1332(c)(l) refers to the place where the corporation's high
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 level officers direct, control and coordinate the corporation's activities.” (Hertz
                                                                                    11 Corp. v. Friend (2010) 559 U.S. 77, 92-93.) The principal place of business is
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 where the corporation “maintains its headquarters – provided that the headquarters
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 is the actual center of direction, control and coordination.” (Id.)
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14         29.   Under the foregoing standard, Kroger is, and was at the time of filing of
                                                                                    15 this action, a corporation incorporated under the laws of the State of Ohio.
                                                                                    16 (Declaration of Dorothy Roberts (“Roberts Decl.”), ¶ 3.) Moreover, at all relevant
                                                                                    17 times, including at the time the Complaint was filed and served, and at the time of
                                                                                    18 this Notice of Removal, Kroger's principal place of business was and is in
                                                                                    19 Cincinnati, Ohio because Kroger performs the vast majority of its executive and
                                                                                    20 administrative functions at its corporate headquarters in Cincinnati, Ohio. (Roberts
                                                                                    21 Decl., ¶¶ 3-4.)
                                                                                    22         30.   The citizenship of fictitiously named “Doe” defendants is to be
                                                                                    23 disregarded for purposes of removal.        (28 U.S.C. 1441(a); Fristoe v. Reynolds
                                                                                    24 Metals Co., 615 F.2d 1209, 1213 (9th Cir. 1980) [unnamed defendants sued as
                                                                                    25 “Does” are not required to join in a removal petition].) Thus, the inclusion of “Doe”
                                                                                    26 defendants in the Complaint has no effect on Kroger’s ability to remove.
                                                                                    27         31.   In accordance with the foregoing, Plaintiff is a citizen of the State of
                                                                                    28 California while Defendant Kroger is a citizen of the State of Ohio, thus, complete
                                        010574.00027
                                                                                                                              -8-
                                        32377756.2                                               DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                          OF CIVIL ACTION TO FEDERAL COURT
                                                                             Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 9 of 21 Page ID #:9



                                                                                     1 diversity exists because Plaintiff is a citizen of a state different than Kroger.
                                                                                     2               3.     The Amount in Controversy Satisfies CAFA’s $5,000,000
                                                                                     3                      Threshold
                                                                                     4         32.   Without making any admission of liability or damages with respect to
                                                                                     5 any aspects of this case or Plaintiff’s allegations on behalf of himself and the
                                                                                     6 putative class, the amount in controversy exceeds the jurisdictional minimum of this
                                                                                     7 Court as detailed below. allegation
                                                                                     8         33.   “[A] defendant’s notice of removal need include only a plausible
                                                                                     9 allegation that the amount in controversy exceeds the jurisdiction threshold.” (Dart
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 Cherokee, 574 U.S. at 89.) A defendant need not set forth evidence establishing the
                                                                                    11 amount in its notice of removal. (Id.) A defendant can establish the amount in
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 controversy by setting forth a plausible allegation in the notice of removal that the
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 amount placed in controversy by Plaintiff exceeds the jurisdictional minimum. (See
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 Dart Cherokee, 574 U.S. at 554 (holding that “a defendant’s notice of removal need
                                                                                    15 include only a plausible allegation that the amount in controversy exceeds the
                                                                                    16 jurisdictional threshold” and evidentiary submissions are required only if “the
                                                                                    17 plaintiff contests, or the court questions, the defendant’s allegations”).)
                                                                                    18         34.   Plaintiff’s Class Action Complaint is silent as to the total amount in
                                                                                    19 controversy. The failure of the Complaint to specify the total amount of damages or
                                                                                    20 other monetary relief sought by Plaintiff, however, does not deprive this Court of
                                                                                    21 jurisdiction. (See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398 (9th Cir.
                                                                                    22 1996) (defendant may remove suit to federal court notwithstanding failure of
                                                                                    23 plaintiff to plead specific dollar amount in controversy).) Defendant need only
                                                                                    24 establish by a preponderance of the evidence that the claims exceed the
                                                                                    25 jurisdictional minimum. (Singer v. State Farm Mut. Auto. Inc. Co., 116 F.3d 373,
                                                                                    26 376 (9th Cir. 1997); Sanchez, supra, 102 F.3d at 404.)
                                                                                    27         35.   Notwithstanding Plaintiff’s failure to allege the total amount of
                                                                                    28 monetary relief claimed, CAFA authorizes the removal of class action in which the
                                        010574.00027
                                                                                                                            -9-
                                        32377756.2                                              DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                           OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 10 of 21 Page ID #:10



                                                                                     1 aggregate amount in controversy for all potential class members exceeds
                                                                                     2 $5,000,000. (See 28 U.S.C. § 1332(d); Coleman v. Estes Express Lines, Inc., 730 F.
                                                                                     3 Supp.2d 1141, 1147 (C.D. Cal. 2010).) While Kroger denies Plaintiff’s claims of
                                                                                     4 wrongdoing and denies the requests for relief thereon, the allegations in Plaintiff’s
                                                                                     5 Complaint and the total amount of wages, penalties, attorneys’ fees, injunctive
                                                                                     6 relief, and other monetary relief at issue in this action exceed this Court’s
                                                                                     7 jurisdictional minimum. (See Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th
                                                                                     8 Cir. 1999) (considering facts presented in notice of removal, including defendant’s
                                                                                     9 declarations, along with plaintiff’s allegations in finding jurisdictional limits
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 satisfied under CAFA); Rea v. Michaels Stores, Inc., 742 F.3d 1234 (9th Cir. 2014);
                                                                                    11 Brumback v. Hyatt Corporation, No. 20-cv-2231-WQH-KSC, 2021 WL 926692,
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 (S.D. Cal. Mar. 11, 2021); Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199,
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 1205 (E.D. Cal. 2008) (“The ultimate inquiry is what amount is put ‘in controversy’
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 by the plaintiff’s complaint, not what a defendant will actually owe.” (citation
                                                                                    15 omitted)).) The alleged amount in controversy here exceeds $5,000,000, exclusive
                                                                                    16 of interest and costs as set forth below.
                                                                                    17         36.   In evaluating the amount in controversy in CAFA removal matters
                                                                                    18 involving labor law violations, “numerous courts have found violation rates between
                                                                                    19 25% to 60% to be reasonable based on ‘pattern and practice’ and ‘policy and
                                                                                    20 practice’ allegations.” (See Zamora v. Penske Truck Leasing Co., L.P., No. 20-cv-
                                                                                    21 2503-ODW (MRWX), 2020 WL 4748460, at *3 (C.D. Cal. Aug. 17, 2020), citing
                                                                                    22 Castillo v. Trinity Servs. Grp., Inc., No. 19-cv-01013-DAD (EPG), 2020 WL
                                                                                    23 3819415, at *7 (E.D. Cal. July 8, 2020) (summarizing and citing cases fining 25% to
                                                                                    24 60% violation rates to reasonable on “pattern and practice” allegations).) On the
                                                                                    25 other hand, when a plaintiff asserts claims of “uniform” violations courts have
                                                                                    26 determined “it might be reasonable to assume a 100% violation rate . . . .” (Zamora,
                                                                                    27 2020 WL 4748460, at *3 (citations omitted); See also Mejia v. DHL Express (USA),
                                                                                    28 Inc., No. 15-cv-890-GHK (JCX), 2015 WL 2452755, at *4-*6 (C.D. Cal. May 21,
                                        010574.00027
                                                                                                                          - 10 -
                                        32377756.2                                               DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                          OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 11 of 21 Page ID #:11



                                                                                     1 2015) (discussing and approving of 100% violation rate for rest break, failure to pay
                                                                                     2 wages at termination and wage statement claims where plaintiff alleged unlawful
                                                                                     3 policies that were uniformly applied).)
                                                                                     4        37.    Plaintiff here alleges generally that “KROGER has maintained uniform
                                                                                     5 policies that violate the wage and hour rights of Plaintiff and similarly situated non-
                                                                                     6 exempt, hourly La Habra Bakery associates . . . .” (Class Action Complaint, ¶ 5.)
                                                                                     7 Specifically, Plaintiff alleges Kroger had “uniform policies applicable to all [class
                                                                                     8 members]” and “failed to provide [putative class members] with meal periods . . .
                                                                                     9 and failed to authorize and permit rest periods . . . .” (Class Action Complaint, ¶ 7.)
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 Plaintiff further alleges Kroger had “uniform policies applicable to all [class
                                                                                    11 members]” to “knowingly and intentionally provide[] wage statements to employees
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 that fail to specifically itemize everything required under California Labor Code
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 section 226 (a).” (Id. ¶ 8.) And that “through uniform policies applicable to all
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 nonexempt, hourly La Habra Bakery associates, KROGER knowingly and
                                                                                    15 intentionally failed to pay all wages owed to non-exempt, hourly La Habra Bakery
                                                                                    16 associates in a timely manner at the time [class members] terminated their
                                                                                    17 employment – either voluntarily or involuntarily – with KROGER.” (Id. ¶ 9.).
                                                                                    18 Plaintiff further avers that straight time, minimum wages, and overtime wages are
                                                                                    19 due to Plaintiff and the class members based on “uniform,” “continuous and
                                                                                    20 consistent” policies involving the unlawful deduction of wages, failing to pay for
                                                                                    21 pre– and post–shift work, clocking–out class members for meal periods when such
                                                                                    22 meal periods were not provided. (Id. ¶¶46-62). Plaintiff also asserts, with respect to
                                                                                    23 meal periods and rest periods, the policies were “uniform” and there was a “pattern
                                                                                    24 and practice” that prevented compliant meal and rest breaks. (Id. ¶ 7 (alleging
                                                                                    25 uniform policies related to meal and rest breaks); ¶¶ 71, 87 (alleging “pattern and
                                                                                    26 practice of assigning too much work . . . resulting in [non–provision] of” meal
                                                                                    27 periods and rest breaks).) Based on the allegations, Defendant would be justified in
                                                                                    28 utilizing a violation rate of 100% on all claims alleged—however, Defendant has
                                        010574.00027
                                                                                                                              - 11 -
                                        32377756.2                                                DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                            OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 12 of 21 Page ID #:12



                                                                                     1 assumed a reasonable violation rates based on the information available to it and as
                                                                                     2 detailed below.
                                                                                     3        38.     Plaintiff asserts claims for himself and the putative class for, among
                                                                                     4 other things: (1) Failure to Pay All Straight Time Wages; (2) Failure to Pay All
                                                                                     5 Overtime Wages; (3) Failure to Provide Meal Periods; (4) Failure to Authorize and
                                                                                     6 Permit Rest Periods; (5) Knowing and Intentional Failure to Comply with Itemized
                                                                                     7 Employee Wage Statement Provisions; (6) Failure to Pay All Wages Due at the
                                                                                     8 Time of Termination of Employment; and (7) Violation of Unfair Competition Law.
                                                                                     9 Defendant provides the following calculations to demonstrate that the amount in
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 controversy is satisfied:
                                                                                    11                a.    Failure to Pay All Straight Time and Minimum Wages
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12                      Calculations: Plaintiff seeks to recover damages for alleged
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13                      failure to pay all straight time wages and minimum wages for
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14                      hours worked on behalf of himself and the class. (Exhibit A,
                                                                                    15                      Complaint, ¶¶ 45-55; Prayer ¶¶ C, D, E, Q.) Kroger denies this
                                                                                    16                      claim and intends to raise several defenses thereto. However, if
                                                                                    17                      members of the putative class were to prevail on this claim and
                                                                                    18                      are owed straight time wages, the amount in controversy for the
                                                                                    19                      putative class is at least $2,197,122.44 (Healy Decl., ¶ 10.) This
                                                                                    20                      conservative amount in controversy was arrived at using only
                                                                                    21                      one (1) hour of unpaid time per employee per workweek between
                                                                                    22                      the statutory period of March 24, 2017 to the present. (Exhibit A,
                                                                                    23                      Complaint ¶ 5; Cal. Code Civ. Pro. § 338(a) and Cal. Bus. &
                                                                                    24                      Prof. Code § 17208.) This amount includes the liquidated
                                                                                    25                      damages in an amount equal to the unpaid wages as authorized
                                                                                    26                      under Labor Code section 1194.2 and sought by Plaintiff.
                                                                                    27                      (Exhibit A, Class Action Complaint ¶¶ 10, 47; Prayer ¶ Q.) The
                                                                                    28                    specific method used in calculating the amount in controversy
                                        010574.00027
                                                                                                                             - 12 -
                                        32377756.2                                                  DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                           OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 13 of 21 Page ID #:13



                                                                                    1            for this claim, including the basis for using one unpaid hour per
                                                                                    2            workweek per employee, is set forth in the Declaration of Amber
                                                                                    3            S. Healy filed contemporaneously herewith. (Id. at ¶¶ 12-14.)
                                                                                    4      b.    Overtime Wages Calculation: Plaintiff seeks to recover
                                                                                    5            damages for alleged failure to pay overtime wages on behalf of
                                                                                    6            himself and the class. (Exhibit A, Complaint, ¶¶ 56-63; Prayer,
                                                                                    7            ¶¶ C, D, E.) Kroger denies this claim and will raise various
                                                                                    8            defenses thereto. However, if members of the putative class
                                                                                    9            were to prevail on this claim and are owed overtime wages, the
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10           amount in controversy for the putative class is at least $823,920.
                                                                                    11           (Healy Decl., ¶ 15.) This amount in controversy was arrived at
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12           using a conservative, and reasonable thirty–minutes (30) minutes
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13           of unpaid overtime per employee per workweek based on
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14           Plaintiff’s allegations that he and other Class Member would
                                                                                    15           have both unpaid straight time as well as unpaid overtime
                                                                                    16           between the statutory period of March 24, 2017 to the present.
                                                                                    17           (Exhibit A, Class Action Complaint ¶¶ 5, 56-63; Cal. Code Civ.
                                                                                    18           Pro. § 338(a) and Cal. Bus. & Prof. Code § 17208.). The specific
                                                                                    19           method used in calculating the amount in controversy for this
                                                                                    20           claim, including the basis for using one unpaid overtime hour per
                                                                                    21           week, is set forth in the Declaration of Amber S. Healy filed
                                                                                    22           contemporaneously herewith. (Id. at ¶¶ 16-17.)
                                                                                    23     c.    Meal Period Calculations: Plaintiff seeks to recover premium
                                                                                    24           pay for alleged failure to provide compliant meal periods on
                                                                                    25           behalf of himself and the class. (Exhibit A, Complaint, ¶¶ 64-80;
                                                                                    26           Prayer, ¶¶ F-G.) Kroger denies this claim and will raise various
                                                                                    27           defenses thereto. However, if members of the putative class were
                                                                                    28         to prevail on this claim and are awarded premium pay for failure
                                        010574.00027
                                                                                                                     - 13 -
                                        32377756.2                                       DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 14 of 21 Page ID #:14



                                                                                    1            to provide meal periods, the amount in controversy for the
                                                                                    2            putative class is at least $1,103,764.80. (Healy Decl., ¶ 18.) This
                                                                                    3            amount in controversy was arrived using one (1) non-compliant
                                                                                    4            meal period per each workweek per employee between the
                                                                                    5            statutory period of March 24, 2017 to the present (a 20%
                                                                                    6            violation rate). (Exhibit A, Complaint ¶ 5; Murphy v. Kenneth
                                                                                    7            Cole Prods., Inc., 40 Cal. 4th 1094, 1099 (2007) and Cal. Bus. &
                                                                                    8            Prof. Code § 17208.). The specific method used in calculating
                                                                                    9            the amount in controversy for this claim, including the basis for
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10           using one (1) missed meal period per workweek per employee is
                                                                                    11           set forth in the Declaration of Amber S. Healy filed
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12           contemporaneously herewith. (Healy Decl., ¶¶ 19-20.)
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13     d.    Rest Period Calculations: Plaintiff seeks to recover premium
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14           pay for alleged failure to authorize and permit rest periods.
                                                                                    15           (Exhibit A, Complaint, ¶¶81-92; Prayer, ¶ F-G.) Kroger denies
                                                                                    16           this claim and will raise several defenses thereto. However, if
                                                                                    17           members of the putative class were to prevail on this claim and
                                                                                    18           are awarded premium pay for failure to authorize and permit rest
                                                                                    19           periods, the amount in controversy for the putative class is at
                                                                                    20           least $1,103,764.80. (Healy Decl., ¶ 21.) This amount in
                                                                                    21           conservative    controversy    was    arrived   using    one    (1)
                                                                                    22           non-compliant rest period per each workweek for each putative
                                                                                    23           class member between the statutory period of March 24, 2017 to
                                                                                    24           the present (a 10% violation rate). (Exhibit A, Complaint ¶ 5;
                                                                                    25           Murphy v. Kenneth Cole Prods., Inc., 40 Cal. 4th 1094, 1099
                                                                                    26           (2007) and Cal. Bus. & Prof. Code § 17208.). The specific
                                                                                    27           method used in calculating the amount in controversy for this
                                                                                    28         claim, including the basis for using one (1) non-compliant rest
                                        010574.00027
                                                                                                                   - 14 -
                                        32377756.2                                       DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                               OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 15 of 21 Page ID #:15



                                                                                    1            period per workweek is set forth in the Declaration of Amber S.
                                                                                    2            Healy filed contemporaneously herewith. (Healy Decl., ¶¶ 22-
                                                                                    3            24.)
                                                                                    4      e.    Wage Statement Penalties Calculation:          Plaintiff seeks to
                                                                                    5            recover wage statement penalties pursuant to Labor Code section
                                                                                    6            226. (Exhibit A, Class Action Complaint, ¶¶ 93-110; Prayer
                                                                                    7            ¶ H). Kroger denies this claim and will raise several defenses
                                                                                    8            thereto.   However, if members of the putative class were to
                                                                                    9            prevail on this claim and are awarded statutory penalties for
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10           inaccurate wage statements, the amount in controversy for the
                                                                                    11           putative class is at least $707,600. (Healy Decl., ¶ 25.) The
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12           statute of limitations period for claims under Labor Code section
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13           226 is one year. (Cal. Civ. Proc. § 340(a).) Thus, the period
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14           used for calculating the amount in controversy for this claim was
                                                                                    15           one year from the filing of the lawsuit, March 24, 2020 to the
                                                                                    16           present. Plaintiff alleges that every wage statement issued during
                                                                                    17           this period did not comply with the Labor Code. (Class Action
                                                                                    18           Complaint, ¶¶ 93-110.) Based on Plaintiff’s allegations
                                                                                    19           Defendant applied a reasonable 100% violation rate to this claim.
                                                                                    20           The specific method used in calculating the amount in
                                                                                    21           controversy for this claim, including is set forth in the
                                                                                    22           Declaration of Amber S. Healy filed contemporaneously
                                                                                    23           herewith. (Healy Decl., ¶¶ 26-28.)
                                                                                    24     f.    Waiting     Time   Penalties    Calculation:    Plaintiff   alleges
                                                                                    25           entitlement to waiting time penalties under the California Labor
                                                                                    26           Code § 203 for members of the putative terminated class.
                                                                                    27           (Exhibit A, Class Action Complaint, ¶¶ 111-122; Prayer, ¶ I.)
                                                                                    28         Labor Code § 203 provides that wages continue at an employee’s
                                        010574.00027
                                                                                                                  - 15 -
                                        32377756.2                                       DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                               OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 16 of 21 Page ID #:16



                                                                                    1           daily rate of pay until the final wages are paid, or an action to
                                                                                    2           recover them is commenced, up to a maximum of 30 days.
                                                                                    3           Kroger denies this claim and will raise various defenses thereto.
                                                                                    4           However, if members of the putative class were to prevail on this
                                                                                    5           claim and are owed wages under Section 203, the amount in
                                                                                    6           controversy for this claim is at least $429,756. (Healy Decl.,
                                                                                    7           ¶ 29.) Based on Plaintiff’s allegations, Defendant applied a
                                                                                    8           reasonable 100% violation rate to this claim. The limitations
                                                                                    9           period for potential claims under Labor Code Section 203 in this
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10          case would be from March 24, 2018 (three years before the
                                                                                    11          Complaint was filed) to the present. (See Pineda v. Bank of
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12          America, N.A., 50 Cal. 4th 1389, 1401 (2010).) The calculations
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13          establishing the amount in controversy on this claim are set forth
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14          in the Declaration of Amber S. Healy filed contemporaneously
                                                                                    15          herewith. (Healy Decl., ¶¶ 30-33.)
                                                                                    16     g.   Though Defendant would be justified in using a 100% violation
                                                                                    17          rate for each claim in computing the amount in controversy
                                                                                    18          based on the nature of the pleaded claims, it has used reasonable
                                                                                    19          and conservative estimates far lower than a 100% violation rate
                                                                                    20          for the unpaid straight time wages, unpaid overtime wage claims
                                                                                    21          and claims for violations of meal and rest period requirements.
                                                                                    22          (Coleman v. Estes Express Lines, Inc., 730 F. Supp. 2d 1141,
                                                                                    23          1149 (C.D. Cal. 2010) (“[C]ourts have assumed a 100% violation
                                                                                    24          rate in calculating the amount in controversy when the complaint
                                                                                    25          does not allege a more precise calculation.”); see also Alvarez v.
                                                                                    26          Ltd. Express, LLC, No. 07-cv-1051 IEG (NLS), 2007 WL
                                                                                    27          2317125 at *9 (S.D. Cal. Aug. 8, 2007) (allegations that
                                                                                    28         “extreme workload” made it “‘virtually impossible’ for
                                        010574.00027
                                                                                                                - 16 -
                                        32377756.2                                       DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                               OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 17 of 21 Page ID #:17



                                                                                    1            defendant’s employees to take meal periods and rest breaks”
                                                                                    2            warrants 100% violation rate assumption); Sanchez v. Russell
                                                                                    3            Sigler, Inc., No. 15-cv-01350-AB (PLAx), 2015 WL 12765359
                                                                                    4            at *6 (C.D. Cal. Apr. 28, 2015) (“Defendant’s use of a 100%
                                                                                    5            violation rate is proper in this case because Plaintiff’s complaint
                                                                                    6            alleges universal deprivation of meal and rest periods.”). Here,
                                                                                    7            Plaintiff’s Complaint alleges that due to Defendant’s “business
                                                                                    8            model . . . Plaintiff and Class Members were assigned too much
                                                                                    9            work that could not reasonably be completed in their assigned
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10           shift resulting in Plaintiff and the Class Members routinely and
                                                                                    11           regularly being forced to eat their meals while working.” (Class
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12           Action Complaint, ¶ 73.) Plaintiff also claims that “[t]hroughout
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13           the statutory period, [Defendant] had a pattern and practice of
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14           assigning too much work to be completed in too short of time
                                                                                    15           frames, resulting in Plaintiff and those similarly situated not to
                                                                                    16           take [sic] rest periods.” (Id. ¶ 87 (emphasis added).) Here,
                                                                                    17           because Plaintiff complains that Defendant had both uniform
                                                                                    18           policies and a “pattern and practice” that resulted in “Class
                                                                                    19           Members not receiving rest periods” (¶ 88) and “Plaintiff and
                                                                                    20           those similarly situated not being able to take meal periods”
                                                                                    21           (¶ 71), Defendant would be justified in using a 100% violation
                                                                                    22           rate for meal periods and rest periods, but instead Defendant uses
                                                                                    23           a much lower violation rates for its meal and rest break
                                                                                    24           calculations (20% and 10% respectively).
                                                                                    25     h.    Plaintiff also seeks to recover injunctive relief and equitable
                                                                                    26           damages alleged under the California Business & Profession
                                                                                    27           Code section 17200, et seq. (Exhibit A, Complaint, ¶¶ 123-132;
                                                                                    28         Prayer, ¶¶ H, J-O.) The amount in controversy set forth above
                                        010574.00027
                                                                                                                   - 17 -
                                        32377756.2                                       DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                               OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 18 of 21 Page ID #:18



                                                                                    1                      does not include any damages for this claim.
                                                                                    2                i.    Attorneys’ Fees Calculation: Plaintiff seeks reasonable
                                                                                    3                      attorneys’ fees in the Class Action Complaint. (Exhibit A, Class
                                                                                    4                      Action Complaint, Prayer, ¶ P.) It is well settled that, in
                                                                                    5                      determining whether a complaint meets the amount in
                                                                                    6                      controversy requirement, the Court should consider the aggregate
                                                                                    7                      value of claims for damages as well as attorneys’ fees when
                                                                                    8                      those fees are recoverable by statute. (Fritch v. Swift
                                                                                    9                      Transportation Company of Arizona, LLC, 899 F.3d 785, 795
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10                     (9th Cir. 2018); Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                                                                                    11                     1155–56 (9th Cir. 1998) [attorneys’ fees may be taken into
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12                     account to determine jurisdictional amounts]; Cal. Code Civ.
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13                     Proc. § 1012.5 (providing for recovery attorneys’ fees).) In wage
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14                     and hour cases on violations of the California Labor Code, it is
                                                                                    15                     not uncommon for cases to settle prior to trial in amounts
                                                                                    16                     exceeding $1,000,000, and the attorneys’ fees requested in such
                                                                                    17                     settlements are often twenty–five (25) to thirty–three (33)
                                                                                    18                     percent of the gross settlement amount.1
                                                                                    19               j.    Based on the foregoing, under CAFA Plaintiff’s claims for
                                                                                    20                     damages, penalties, attorneys’ fees, and other monetary relief
                                                                                    21                     exceeds the $5,000,000 jurisdictional limit of this Court, as
                                                                                    22                     required by 28 U.S.C. 1332(d), as shown below.
                                                                                    23
                                                                                         1
                                                                                    24     See Gonzalez, et al. v. Burlington Coat Factory Warehouse Corp., No. 18-cv-
                                                                                         00666 (C.D. Cal. August 21, 2020) (approving $3,000,000 settlement for similar
                                                                                    25   claims of unpaid straight time, unpaid overtime, along with violations of the
                                                                                    26   California Labor Code related to meal periods, rest periods, recovery periods, wage
                                                                                         statements, waiting time penalties and violations of Business & Professions Code
                                                                                    27   § 17200; attorneys’ fee award totaling $750,000 approved); Bailey v. Blue Apron,
                                                                                         LLC., No. 18-cv-07000 (N.D. Cal. Nov. 19, 2020) (alleging similar claims settled
                                                                                    28   claims for $2,000,000 and court approved $500,000 in attorneys’ fees.).
                                        010574.00027
                                                                                                                               - 18 -
                                        32377756.2                                                 DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                            OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 19 of 21 Page ID #:19



                                                                                     1                k.    Based on the conservative and reasonable estimates set forth
                                                                                     2                      above concerning the amounts placed in controversy by
                                                                                     3                      Plaintiff’s Class Action Complaint the total amount in
                                                                                     4                      controversy exceeds CAFA’s $5,000,000:
                                                                                     5                        Unpaid Straight Time Wages                        $2,207,529.60
                                                                                     6                        Unpaid Overtime Wages                               $827,823.60
                                                                                     7                        Unpaid Meal Period Premiums                       $1,103,764.80
                                                                                     8                        Unpaid Rest Period Premiums                       $1,103,764.80
                                                                                     9                        Wage Statement Penalties                            $707,600.00
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10                        Waiting Time Penalties                              $429,756.00
                                                                                    11                               Subtotal (excluding attorneys’ fees)       $6,380,238.80
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12                        Assuming 25% Attorneys’ Fee                       $1,595,059.70
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13                                        TOTAL INCLUSIVE OF
                                                   FAX: (562) 653-3333




                                                                                                                                                                $7,975,298.50
                                                     ATTORNEYS AT LAW




                                                                                    14                                            ATTORNEYS’ FEES
                                                                                    15 (Healy Decl., ¶ 34.)
                                                                                    16         39.    Even though not required for removal under CAFA, Kroger has shown,
                                                                                    17 by a preponderance of the evidence, that the amount in controversy based on the
                                                                                    18 substantial allegations of Plaintiff’s Complaint is greater than the jurisdictional
                                                                                    19 amount of $5,000,000 required by CAFA.
                                                                                    20         40.    Although Kroger denies Plaintiff’s claims of wrongdoing and denies
                                                                                    21 their requests for relief thereon, based upon the substantial allegations in Plaintiff’s
                                                                                    22 Complaint, and assuming arguendo Plaintiff would be able to prove these
                                                                                    23 allegations, the total amount of monetary relief sought by Plaintiff and the proposed
                                                                                    24 putative class members exceeds $5,000,000 exclusive of interest and costs.
                                                                                    25 Therefore, removal of this action is appropriate.
                                                                                    26 V.      NOTICE OF REMOVAL IS TIMELY
                                                                                    27         41.    A notice of removal may be filed within thirty (30) days after service of
                                                                                    28 the complaint. 28 U.S.C. § 1446(b).
                                        010574.00027
                                                                                                                          - 19 -
                                        32377756.2                                                   DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                           OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 20 of 21 Page ID #:20



                                                                                     1         42.    On March 29, 2021, Plaintiff served Kroger with the Summons and
                                                                                     2 Class Action Complaint through its registered agent for service of process. (Exhibit
                                                                                     3 B, Proof of Service.) This Notice of Removal is filed with this Court within 30 days
                                                                                     4 after service of the Complaint under Federal Rule of Civil Procedure, Rule 6. This
                                                                                     5 Notice of Removal is therefore timely under 28 U.S.C. § 1446(b).
                                                                                     6 VI.     VENUE
                                                                                     7         43.    Plaintiff filed his Complaint in Orange County Superior Court. Venue
                                                                                     8 is proper in this district, pursuant to 28 U.S.C. §1441(a) because the District Court
                                                                                     9 for the Central District of California, Southern Division is the judicial district and
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10 division embracing the place where the state court case is pending.
                                                                                    11         44.    Kroger will promptly serve Plaintiff with written notice of removal and
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12 will promptly file a copy of this Notice of Removal with the clerk of the Superior
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13 Court of the State of California, County of Orange as required under 28 U.S.C.
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14 § 1446(d).
                                                                                    15 VII. NOTICE TO PLAINTIFF
                                                                                    16         45.    Contemporaneously with the filing of this Notice of Removal in the
                                                                                    17 United States District Court for the Central District of California, written notice of
                                                                                    18 such filing will be served on Plaintiffs’ counsel of record. In addition, a copy of this
                                                                                    19 Notice of Removal will be filed with the Clerk of the Court for Orange County
                                                                                    20 Superior Court.
                                                                                    21         WHEREFORE, based upon the foregoing, this Court has original
                                                                                    22 jurisdiction of this matter pursuant to 28 U.S.C. § 1332, and removal of the action to
                                                                                    23 this Court is proper pursuant to 28 U.S.C. §1441. Accordingly, Kroger respectfully
                                                                                    24 requests that this action be removed from the Superior Court of the State of
                                                                                    25 California, County of Orange to the United States District Court for the Central
                                                                                    26 District of California, Southern Division and that all proceedings hereinafter in this
                                                                                    27 matter take place in the United States District Court for the Central District of
                                                                                    28 California, Southern Division.
                                        010574.00027
                                                                                                                          - 20 -
                                        32377756.2                                                   DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                           OF CIVIL ACTION TO FEDERAL COURT
                                                                       Case 8:21-cv-00796-JLS-KES Document 1 Filed 04/28/21 Page 21 of 21 Page ID #:21



                                                                                    1 Dated: April 28, 2021       ATKINSON, ANDELSON, LOYA, RUUD &
                                                                                                                  ROMO
                                                                                    2
                                                                                    3                             By: /s/ Amber S. Healy
                                                                                                                      Nate J. Kowalski
                                                                                    4                                 Amber S. Healy
                                                                                                                      Michael S. Morphew
                                                                                    5                                 Lauren S. Gafa
                                                                                                                      Attorneys for Defendant, The Kroger Co.
                                                                                    6
                                                                                    7
                                                                                    8
                                                                                    9
ATKINSON, ANDELSON, LOYA, RUUD & ROMO




                                                                                    10
                                                                                    11
                                        12800 CENTER COURT DRIVE SOUTH, SUITE 300




                                                                                    12
                                            CERRITOS, CALIFORNIA 90703-9364
                                              A PROFESSIONAL CORPORATION



                                                TELEPHONE: (562) 653-3200




                                                                                    13
                                                   FAX: (562) 653-3333
                                                     ATTORNEYS AT LAW




                                                                                    14
                                                                                    15
                                                                                    16
                                                                                    17
                                                                                    18
                                                                                    19
                                                                                    20
                                                                                    21
                                                                                    22
                                                                                    23
                                                                                    24
                                                                                    25
                                                                                    26
                                                                                    27
                                                                                    28
                                        010574.00027
                                                                                                                     - 21 -
                                        32377756.2                                              DEFENDANT THE KROGER CO.’S NOTICE OF REMOVAL
                                                                                                      OF CIVIL ACTION TO FEDERAL COURT
